                      Case 16-30713                 Doc 42           Filed 04/04/19 Entered 04/04/19 09:57:25                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Tariq Mohammed Ahmed                                                            §           Case No. 16-30713
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    09/27/2016 . The undersigned trustee was appointed on 09/27/2016 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 7,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                             300.00
                                                     Bank service fees                                                                    80.38
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 6,619.62

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 16-30713                  Doc 42          Filed 04/04/19 Entered 04/04/19 09:57:25                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 05/15/2017 and the
      deadline for filing governmental claims was 05/15/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,450.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,450.00 , for a total compensation of $ 1,450.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 20.35 , for total expenses of $ 20.35 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/13/2019                                     By:/s/Joji Takada, Chapter 7 Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                        Page:       1
               Case 16-30713                Doc 42       Filed 04/04/19 Entered 04/04/19 09:57:25                                  Desc Main
                                                                      FORM 1
                                                          Document
                                                 INDIVIDUAL             PageRECORD
                                                             ESTATE PROPERTY 3 of 10AND REPORT
                                                                           ASSET CASES
                                                                                                                                                       Exhibit A
Case No:             16-30713              BWB      Judge:    Bruce W. Black                   Trustee Name:                       Joji Takada, Chapter 7 Trustee

Case Name:           Tariq Mohammed Ahmed                                                      Date Filed (f) or Converted (c):    09/27/2016 (f)
                                                                                               341(a) Meeting Date:                10/27/2016
For Period Ending:   03/13/2019                                                                Claims Bar Date:                    05/15/2017


                           1                                       2                      3                     4                     5                     6

                  Asset Description                            Petition/             Est Net Value     Property Formally          Sale/Funds            Asset Fully
      (Scheduled and Unscheduled (u) Property)               Unscheduled          (Value Determined       Abandoned               Received by         Administered
                                                               Values              by Trustee, Less       OA=554(a)                the Estate             (FA)/
                                                                                  Liens, Exemptions,                                                  Gross Value of
                                                                                   and Other Costs)                                                  Remaining Assets

  1. 587 Norman Rd                                                 64,800.00             129,600.00                                       7,000.00                FA
     Bolingbrook Il 60440-0000 Will
  2. 2013 Toyota Sienna Mileage: 43,557 Good                       17,000.00               17,000.00                                          0.00                FA
     Condition
  3. 2015 Hyundai Sonata Mileage: 13,009 Good                      19,000.00               19,000.00                                          0.00                FA
     Condition
  4. Large Appliances: $450 Small Kitchen                               890.00                  0.00                                          0.00                FA
     Appliances: $70 Kitchen
  5. Tv: $100 Gaming System: $100 Laptop: $300                          362.50                  0.00                                          0.00                FA
     Dvd Player: $15 Co
  6. Various Wearing Apparel                                             80.00                  0.00                                          0.00                FA
  7. Rings-Wife: $100 Necklaces-Wife: $300                              230.00                  0.00                                          0.00                FA
     Earrings-Wife: $50 Wat
  8. Cash                                                                80.00                  0.00                                          0.00                FA
  9. Chase Bank                                                        1,088.82                 0.00                                          0.00                FA
 10. Fifth Third Bank                                                   100.00                  0.00                                          0.00                FA
 11. Fifth Third Bank                                                    19.00                  0.00                                          0.00                FA
INT. Post-Petition Interest Deposits (u)                            Unknown                      N/A                                          0.00          Unknown


                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                             $103,650.32             $165,600.00                                    $7,000.00                $0.00
                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Investigating sale of personal residence. - Joji Takada 11/20/2016

  Settlement discussions re: equity in primary residence. - Joji Takada 2/14/2017

  Approved compromise re: equity in primary residence. - Joji Takada 7/14/2017

  Consulting with tax professional re: returns. - Joji Takada 11/21/2017

  TAx returns in process. - Joji Takada 3/28/2018

  Tax return filed; Awaiting prompt determination. - Joji Takada7/16/2018

  TFR in process. - Joji Takada 11/26/2018




  Initial Projected Date of Final Report (TFR): 12/31/2017          Current Projected Date of Final Report (TFR): 06/30/2019




       UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                             Page:         1
                        Case 16-30713            Doc 42 Filed 04/04/19
                                                                     FORM 2Entered 04/04/19 09:57:25                                    Desc Main
                                                 ESTATE CASHDocument      Page 4 of 10 RECORD
                                                             RECEIPTS AND DISBURSEMENTS
           Case No: 16-30713                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee        Exhibit B
         Case Name: Tariq Mohammed Ahmed                                                                  Bank Name: Associated Bank
                                                                                                Account Number/CD#: XXXXXX0460
                                                                                                                          Checking
  Taxpayer ID No: XX-XXX1242                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/13/2019                                                            Separate Bond (if applicable):


     1              2                    3                                   4                                             5                  6                   7

Transaction     Check or       Paid To / Received From           Description of Transaction        Uniform Tran.     Deposits ($)      Disbursements ($)     Account/CD
   Date         Reference                                                                              Code                                                  Balance ($)
 05/23/17           1       Oflaherty Law PC             Settlement payment                          1110-000              $7,000.00                             $7,000.00
                                                         Debtor's buyout of
                                                         equity in primary
                                                         residence
 06/07/17                   Associated Bank              Bank Service Fee                            2600-000                                      $10.00        $6,990.00
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 07/10/17                   Associated Bank              Bank Service Fee                            2600-000                                      $10.06        $6,979.94
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 07/21/17         1001      Michael Hansbrough           Payment to trustee                          3520-000                                     $300.00        $6,679.94
                            c/o Prestige Properties      professional
                            Real Estate Pros Inc         Real estate broker
                            2 River Place Ste R
                            Lansing, IL 60438
 08/07/17                   Associated Bank              Bank Service Fee                            2600-000                                      $10.32        $6,669.62
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 09/08/17                   Associated Bank              Bank Service Fee                            2600-000                                      $10.00        $6,659.62
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 10/06/17                   Associated Bank              Bank Service Fee                            2600-000                                      $10.00        $6,649.62
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 11/07/17                   Associated Bank              Bank Service Fee                            2600-000                                      $10.00        $6,639.62
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 12/07/17                   Associated Bank              Bank Service Fee                            2600-000                                      $10.00        $6,629.62
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 01/08/18                   Associated Bank              Bank Service Fee                            2600-000                                      $10.00        $6,619.62
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)


                                                                              COLUMN TOTALS                                $7,000.00              $380.38
                                                                                    Less: Bank Transfers/CD's                  $0.00                $0.00
                                                                              Subtotal                                     $7,000.00              $380.38
                                                                                    Less: Payments to Debtors                  $0.00                $0.00
                                                                              Net                                          $7,000.00              $380.38




                                                                                 Page Subtotals:                           $7,000.00              $380.38

              UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                             Page:       2
        Case 16-30713              Doc 42        Filed 04/04/19 Entered 04/04/19 09:57:25                  Desc Main
                                                  Document     Page 5 of 10
                                                                                                                            Exhibit B
                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                             NET            ACCOUNT
                                                                               NET DEPOSITS      DISBURSEMENTS              BALANCE
                               XXXXXX0460 - Checking                                 $7,000.00            $380.38            $6,619.62
                                                                                     $7,000.00            $380.38            $6,619.62

                                                                              (Excludes account (Excludes payments Total Funds on Hand
                                                                                      transfers)         to debtors)
                               Total Allocation Receipts:            $0.00
                               Total Net Deposits:               $7,000.00
                               Total Gross Receipts:             $7,000.00




                                                            Page Subtotals:                       $0.00             $0.00

UST Form 101-7-TFR (5/1/2011) (Page: 5)
                  Case 16-30713                  Doc 42       Filed 04/04/19 Entered 04/04/19 09:57:25          Desc Main
                                                               Document     Page 6 of 10
                                                                             Exhibit C
                                                                   ANALYSIS OF CLAIMS REGISTER
Case Number: 16-30713                                                                                                         Date: March 13, 2019
Debtor Name: Tariq Mohammed Ahmed
Claims Bar Date: 5/15/2017


Code #     Creditor Name And Address              Claim Class       Notes                        Scheduled             Claimed           Allowed
           Joji Takada                            Administrative                                     $0.00            $1,450.00         $1,450.00
100        6336 North Cicero Avenue
2100       Chicago, IL 60646




           Joji Takada                            Administrative                                     $0.00               $20.35            $20.35
100        6336 North Cicero Avenue
2200       Chicago, IL 60646




           Callero and Callero LLP                Administrative                                     $0.00              $811.00           $811.00
100        7800 North Milwaukee Avenue
3420       Niles, Illinois 60714
           Attn: Ryan Matsui


           Michael Hansbrough                     Administrative                                     $0.00              $300.00           $300.00
100        c/o Prestige Properties Real Estate
3520       Pros Inc
           2 River Place Ste R
           Lansing, IL 60438

1          U.S. Department Of Education C/O       Unsecured                                          $0.00           $20,787.38        $20,787.38
300        Nelnet
7100       121 South 13Th Street
           Suite 201
           Lincoln, Ne 68508

2          Discover Bank                          Unsecured                                          $0.00            $3,337.66         $3,337.66
300        Discover Products Inc
7100       Po Box 3025
           New Albany, Oh 43054-3025


3          American Express Centurion Bank        Unsecured                                          $0.00            $3,921.24         $3,921.24
300        C O Becket And Lee Llp
7100       Po Box 3001
           Malvern, Pa 19355-0701


4          Fifth Third Bank                       Unsecured                                          $0.00           $18,589.32        $18,589.32
300        Po Box 9013
7100       Addison,Tx 75001




5          Cavalry Spv I, Llc                     Unsecured                                          $0.00            $2,912.64         $2,912.64
300        C/O Bass & Associates, P.C.
7100       3936 E. Ft. Lowell Rd., Suite #200
           Tucson, Az 85712




                                                                              Page 1                         Printed: March 13, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 6)
                 Case 16-30713                  Doc 42         Filed 04/04/19 Entered 04/04/19 09:57:25        Desc Main
                                                                Document     Page 7 of 10
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 16-30713                                                                                                        Date: March 13, 2019
Debtor Name: Tariq Mohammed Ahmed
Claims Bar Date: 5/15/2017


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled             Claimed           Allowed
6          Synchrony Bank                        Unsecured                                          $0.00            $7,346.61         $7,346.61
300        C/O Pra Receivables Management,
7100       Llc
           Po Box 41021
           Norfolk Va 23541

7          Portfolio Recovery Associates, Llc    Unsecured                                          $0.00            $1,345.99         $1,345.99
300        Successor To Synchrony Bank
7100       (H H Gregg)
           Pob 41067
           Norfolk, Va 23541

8          Portfolio Recovery Associates, Llc    Unsecured                                          $0.00            $9,115.71         $9,115.71
300        Successor To Synchrony Bank
7100       (Sams Club Mastercard)
           Pob 41067
           Norfolk, Va 23541

           Case Totals                                                                              $0.00           $69,937.90        $69,937.90
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                       Printed: March 13, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 16-30713              Doc 42    Filed 04/04/19 Entered 04/04/19 09:57:25              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 16-30713
     Case Name: Tariq Mohammed Ahmed
     Trustee Name: Joji Takada, Chapter 7 Trustee
                         Balance on hand                                              $                  6,619.62

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Joji Takada                      $         1,450.00 $                0.00 $         1,450.00
       Trustee Expenses: Joji Takada                  $               20.35 $             0.00 $             20.35
       Accountant for Trustee Expenses: Callero
       and Callero LLP                                $           811.00 $                0.00 $          811.00
       Other: Michael Hansbrough                      $           300.00 $           300.00 $                 0.00
                 Total to be paid for chapter 7 administrative expenses               $                  2,281.35
                 Remaining Balance                                                    $                  4,338.27


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 16-30713             Doc 42      Filed 04/04/19 Entered 04/04/19 09:57:25          Desc Main
                                                Document     Page 9 of 10




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 67,356.55 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 6.4 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          U.S. Department Of
     1                    Education C/O Nelnet         $      20,787.38 $              0.00 $          1,338.86
     2                    Discover Bank                $       3,337.66 $              0.00 $            214.97
                          American Express
     3                    Centurion Bank               $       3,921.24 $              0.00 $            252.56
     4                    Fifth Third Bank             $      18,589.32 $              0.00 $          1,197.29
     5                    Cavalry Spv I, Llc           $       2,912.64 $              0.00 $            187.60
     6                    Synchrony Bank               $       7,346.61 $              0.00 $            473.18
                          Portfolio Recovery
     7                    Associates, Llc              $       1,345.99 $              0.00 $             86.69
                          Portfolio Recovery
     8                    Associates, Llc              $       9,115.71 $              0.00 $            587.12
                 Total to be paid to timely general unsecured creditors               $                4,338.27
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 16-30713              Doc 42   Filed 04/04/19 Entered 04/04/19 09:57:25           Desc Main
                                             Document     Page 10 of 10




                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
